             Case 1:20-cv-01083-TSC Document 6 Filed 04/29/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

BEYOND PESTICIDES

                Plaintiff                            Civil Case No. 1:20-cv-01083-TSC
       vs.

TRUGREEN LIMITED PARTNERSHIP

                Defendant

                         CONSENT MOTION TO EXTEND TIME
                       TO RESPOND TO PLAINTIFF’S COMPLAINT

       Defendant, TruGreen Limited Partnership (“TruGreen”), by and through its undersigned

counsel, with the consent of Plaintiff, Beyond Pesticides (“Plaintiff”), and without waiver of any

rights, claims and/or defenses in this action, hereby moves this Court for an extension of time to

answer or otherwise respond to Plaintiff’s Complaint. In support of this request, TruGreen states

as follows:

       1.       Plaintiff commenced this action on March 20, 2020, by filing its Complaint against

TruGreen in the Superior Court of the District of Columbia, Civil Division (“Superior Court”).

       2.       TruGreen was served with the Complaint on March 31, 2020.

       3.       On April 24, 2020, TruGreen timely removed the action to this Court pursuant to

28 U.S.C. §§ 1332, 1441, and 1446. See ECF No. 1. Absent an extension, TruGreen’s answer or

other responsive pleading is due on or before May 1, 2020. See Fed. R. Civ. P. 81(c)(2)(C).

       4.       TruGreen understands that Plaintiff intends to move to remand this action to the

Superior Court. To allow the parties and this Court to focus on the remand briefings, and to avoid

overlapping deadlines, TruGreen seeks, with Plaintiff’s consent, that the time for it to respond to
              Case 1:20-cv-01083-TSC Document 6 Filed 04/29/20 Page 2 of 3




Plaintiff’s Complaint be extended until 30 days after this Court’s decision on the anticipated

remand motion.1

         5.       TruGreen submits that the requested extension is made in good faith and is not

intended to delay the litigation of this case. Further, this is TruGreen’s first request in this Court

for an extension of time to respond.

         6.       Pursuant to LCvR 7(m), counsel for the parties have conferred about the relief

sought in this Motion, and counsel for Plaintiff consents to the requested extension.

         WHEREFORE, Defendant TruGreen Limited Partnership, with the consent of Plaintiff

Beyond Pesticides, respectfully requests that the Court grant this Consent Motion to Extend Time

to Respond to Plaintiff’s Complaint, and enter an Order that provides TruGreen thirty (30) days

after any decision that retains this matter in this Court to answer or otherwise respond to Plaintiff’s

Complaint. A proposed Order to that effect is attached.

                                                                Respectfully submitted,

                                                                BAKER, DONELSON, BEARMAN,
                                                                CALDWELL & BERKOWITZ, PC


                                                                        /s/ J. David Folds
                                                                J. David Folds (Bar No. 449791)
                                                                901 K Street NW
                                                                Suite 900
                                                                Washington, D.C. 20001
                                                                Tel: (202) 508-3441
                                                                Email: dfolds@bakerdonelson.com

                                                                Counsel for Defendant TruGreen Limited
                                                                Partnership




1
  In the event this Court grants Plaintiff’s anticipated remand motion and the matter is remanded to the Superior Court,
the parties understand that the Superior Court Rules of Civil Procedure will govern the time for TruGreen to respond
to the Complaint.

                                                           2
          Case 1:20-cv-01083-TSC Document 6 Filed 04/29/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th day of April 2020, a copy of the foregoing Consent

Motion to Extend Time to Respond to Plaintiff’s Complaint was filed electronically via CM/ECF

and was sent by e-mail to:

                             Kim E. Richman
                             Richman Law Group
                             8 W. 126th Street
                             New York, NY 10027
                             krichman@richmanlawgroup.com

                             Counsel for Plaintiff



                                                         /s/ J. David Folds
                                                         J. David Folds




                                               3
